DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/27/2022.
Claim 1 has been amended and claims 2 canceled.  Claims 1 and 3-20 are currently pending.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to teach or fairly suggest “at least one non-metal layer disposed on each of the opposite finished surfaces of the metal layer, wherein the at least one non-metal layer comprises a printed pattern, the printed pattern overlaying the illuminated area of the LED module and being visible over an unilluminated area of the LED module”.  Arguments consist of two main points.  First, applicant argues that the proposed incorporation of the non-metal layer of HERSLOW 2015 is for a different from the claimed invention.  Second, applicant argues that KLUGE teaches away from use of LEDs and points to paragraph [0010] of KLUGE.  The examiner respectfully disagrees.
First, the examiner considers the printed layer 121b of HERSLOW 2015 to be a non-metal layer.  Claim 1 recites “at least one non-metal layer disposed on each of the opposite finished surfaces of the metal layer”.  The incorporation of the non-metal layers of HERSLOW 2015 include the printed layer 121b, the clear overlay, and the hard-top coat depicted in figures 2-4.  As such, the examiner considers the incorporation of HERSLOW 2015 in the card of FINN to provide the same function of the claimed invention.
Second, KLUGE does not teach away from use of LEDs.  Paragraph [0015] specifically states “a further advantageous embodiment example is that the light source is an organic light-emitting diode or an electroluminescent luminous layer”.  As such, the examiner maintains rejection the claims under 103 as being unpatentable over FINN in view of HERSLOW 2015 and KLUGE as proper.
The nonstatutory double patenting rejection over claims 1-37 of Patent No. 11,151,437 in view of HERSLOW, 2015/080229 has been withdrawn in view of the amendment reciting “the printed pattern overlying the illuminated area of the LED module and being visible over an unilluminated area of the LED module”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FINN, US 2016/0110369 in view of HERSLOW, US 2015/080229 and KLUGE, US 2017/0243099.
Re claims 1, 5, 7, and 18:
FINN teaches a transaction card having opposite finished surfaces and a periphery, the transaction card comprising: 
a metal layer (CB/CF 1120A) having opposite surfaces and at least two openings (MO and LO), each 5opening extending through one or both of the opposite finished surfaces [0290] [Figure 11A]; 
a transponder module (TCM) disposed in one of the at least two openings in the metal layer, the transponder module comprising a component in a transaction circuit configured to communicate wirelessly with a card reader that is configured to emit radio frequency (RF) waves having energy, the transaction circuit configured to receive an ioincoming RF signal from the card reader, to respond with an outgoing RF signal, and to power the transaction circuit by harvesting energy from the RF waves [0034] [0290] [Figure 11A]; and 
an LED module disposed in another of the at least two openings in the metal layer and having a planar illuminated area visible from a finished surface of the transaction card, the LED module comprising: one or more LEDs configured to emit light, 15the LED module comprising a component in an illumination circuit configured to harvest energy from the RF waves for powering the one or more LEDs [0071] [0293] [Figure 11A].
FINN does not teach at least one non-metal layer disposed on each of the opposite finished surfaces of the metal layer, wherein the at least one non-metal layer comprises a printed pattern; the printed pattern overlying the illuminated area and being visible over an unilluminated area of the LED module; the LED module further comprising a light guide for distributing the light emitted by the one or more LEDs across the illuminated area.
HERSLOW teaches a transaction card comprising at least one non-metal layer disposed on each of opposite surfaces of a metal layer [0056]-[0063], wherein the at least one non-metal layer comprises a printed pattern [0041] [Figures 2-4].
KLUGE teaches a transaction card comprising a module including a light source (6) overlaid by a layer comprising printed pattern visible over an unilluminated area of the light source [0011]-[0014] [0038].  The light source may be an organic LED [0015].  The module further comprising a light guide for distributing the light emitted by the one or more LEDs across the illuminated area [0019].  
It would have been obvious to one of ordinary skill in the art before the effective filling date to further incorporate the at least one non-metal layer disposed on each of opposite surfaces of the metal layer, as in HERSLOW, for the purpose of providing decorative information layers capable of protecting major card surfaces from wear and tear and abrasion [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KLUGE in the transaction card of FINN such that a printed pattern overlays the illuminated area of the LED module.  Such incorporation would be for the purpose of providing the transaction card with visual interest. 
Re claim 5:
FINN, in view of HERSLOW and KLUGE, teaches the transaction card of claim 1, wherein the metal layer has at least one discontinuity (S1, S2) extending from the periphery of the card to at least one of the at least two openings in the metal layer [0290] [Figure 11A].
Re claim 7:
FINN, in view of HERSLOW and KLUGE, teaches the transaction card of claim 1, wherein the metal layer has a first discontinuity (S1) extending from the periphery of the card to the opening containing the transponder module and a second discontinuity (S2) extending from the periphery of the card to the opening containing the LED module [0290] [0291] [Figure 11A].

Claims 3, 8-10, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FINN, US 2016/0110639 in view of HERSLOW, US 2015/080229 and KLUGE, US 2017/0243099, as applied in claim 1, and further in view of COX, US 2019/0156994.
Re claims 3, 8-10, 13, and 19:
FINN, in view of HERSLOW and KLUGE, teaches the transaction card of claim 1, but does not specify that the illumination circuit is configured to illuminate independent of status of a payment transaction performed by the transaction circuit; the illumination circuit configured to have a variable illumination characteristic dependent upon a characteristic of the harvested energy.
COX teaches a transaction card comprising an illumination circuit is configured to illuminate independent of status of a payment transaction performed by the transaction circuit [0053]-[0061]; the illumination circuit is configured to have a variable illumination characteristic dependent upon a characteristic of the harvested energy [0053]-[0061]; wherein the illumination circuit comprises at least one LED having a variable intensity, wherein the LED is configured to illuminate with a first, relatively low intensity in response to harvested energy in a first, relatively lower range and to illuminate with a second, relatively higher intensity in response to harvested energy in a second, relatively higher range [0053]-[0061]; wherein the illumination circuit has at least two LEDs and is configured to illuminate one of the at least two LEDs in response to harvested energy in a first, relatively lower range and to illuminate another of the at least two LEDs in response to harvested energy in a second, relatively higher range [0064]; wherein at least one of the at least two LEDs is configured to emit a different wavelength of light than the other of the at least two LEDs [0064]; wherein the illumination circuit includes a voltage increasing or voltage decreasing component [0053] [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of COX in the transaction card of FINN such that illumination circuit is configured to illuminate independent of status of a payment transaction performed by the transaction circuit.  Such incorporation would be for the purpose of providing users with a visual indicator of signal strength of the electromagnetic signal provide by a wireless card reader [0059] [0061].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FINN, US 2016/0110639 in view of HERSLOW, US 2015/080229 and KLUGE, US 2017/0243099, as applied in claim 1, and further in view of FINN et al, US 2015/0269477 (hereinafter FINN 2015).
Re claim 4:
FINN, in view of HERSLOW and KLUGE, teaches the transaction card of claim 1, but does not teach the illumination circuit and the transaction circuit comprises components of a unified circuit in which the illumination circuit is configured to illuminate in a manner indicative of a status of a payment transaction performed by the transaction circuit.
FINN 2015 teaches a transaction card in which the illumination circuit and the transaction circuit comprises components of a unified circuit in which the illumination circuit is configured to illuminate in a manner indicative of a status of a payment transaction performed by the transaction circuit [0057] [0257[.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FINN 2015 in such a manner that the illumination circuit and the transaction circuit comprises components of a unified circuit in which the illumination circuit is configured to illuminate in a manner indicative of a status of a payment transaction performed by the transaction circuit. Such incorporation would be for the purpose of providing a visual indication to card users to confirm a transaction has completed [0257].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FINN, US 2016/0110639 in view of HERSLOW, US 2015/080229 and KLUGE, US 2017/0243099, as applied in claim 1, and further in view of KITNEY et al, US 2017/0323193.
Re claim 12:
FINN, in view of HERSLOW, KLUGE, and COX, teaches the transaction card of claim 10, but does not explicitly teach the at least LEDs are each configured to emit a same wavelength of light.
KITNEY teaches a transaction card with a plurality of LEDs each configured to emit any wavelength of light (i.e., since the plurality are permitted to be any wavelength, there is the possibility of the same wavelength of light being emitted by the plurality [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of KITNEY such that the LEDs are configured to emit a same wavelength of light for the purpose of providing different light configurations for aesthetic purposes.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FINN, US 2016/0110639 in view of HERSLOW, US 2015/080229, KLUGE, US 2017/0243099 and COX, US 2019/01556994, as applied in claim 1, and further in view of POIDOMANI et al, US 2007/0034700.
Re claim 14:
FINN, in view of HERSLOW, KLUGE, and COX, teaches the transaction card of claim 13 wherein one of the at least two LEDs generates in a different visible spectrum than another of the at least two LEDs.
FINN and COX do not specify the LED light generated from the at least two LEDs is green and red.
POIDOMANI teaches a transaction card wherein one of at least two LEDs is configured to generate a wavelength in the green visible spectrum and the other in a red visible spectrum [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date for the two different visible spectrums to include red and green.  Red and green are common indicator colors.

Allowable Subject Matter
Claims 6, 11, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876